  Case 19-25114             Doc 35
                             Filed 10/24/19 Entered 10/24/19 16:05:38 Desc Main
                               Document     Page 1 of 5
                        UNITED STATES BANKRUPTCY COURT
                  NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
IN RE:
                                                        Case No.: 19-25114
          Edgar F Contreras                             Chapter: 13
          Delia B. Ciruelas                             Hearing Date: 11/6/19

                                              Debtors   Judge Jack B. Schmetterer


                                           NOTICE OF MOTION

TO:      Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603 by
         electronic notice through ECF
         Edgar F Contreras, Delia B. Ciruelas, Debtors, 4442 W. Gunnison I, Chicago, IL 60630
         Robert J Adams, Attorney for Debtors, 540 W. 35th St., Ste. 100, Chicago, IL 60616 by electronic
         notice through ECF



         PLEASE TAKE NOTICE that on 11/6/19, at 10:00AM, or as soon thereafter as counsel
may be heard, I shall appear before the Honorable Judge Jack B. Schmetterer, Bankruptcy Judge,
in the courtroom usually occupied by him/her at the Everett McKinley Dirksen Building, 219
South Dearborn, Chicago, Illinois, Room 682, or before any other Bankruptcy Judge who may be
sitting in his/her place and stead, and shall then and there present this Motion of the undersigned,
a copy of which is attached hereto and herewith served upon you, and shall pray for the entry of
an Order in compliance therewith, at which time you may appear if you so desire.

                                           PROOF OF SERVICE

       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the parties listed above, as to the Trustee and Debtor's
attorney via electronic notice on October 24, 2019 and as to the debtor by causing same to be
mailed in a properly addressed envelope, postage prepaid, from 7140 Monroe Street,
Willowbrook, IL 60527 before the hour of 5:00 PM on October 24, 2019.


                                                                /s/ Grant Simmons
                                                                  Attorney for Movant

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Karl V. Meyer ARDC#6220397
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
C&A FILE (14-17-01529)

NOTE: This law firm is a debt collector.
  Case 19-25114             Doc 35         Filed 10/24/19 Entered 10/24/19 16:05:38      Desc Main
                                             Document     Page 2 of 5


                                           CERTIFICATE OF SERVICE


       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the parties listed below, as to the Trustee and Debtor's
attorney via electronic notice on October 24, 2019 and as to the debtor by causing same to be
mailed in a properly addressed envelope, postage prepaid, from 7140 Monroe Street,
Willowbrook, IL 60527 before the hour of 5:00 PM on October 24, 2019.


 Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603 by electronic notice
 through ECF
 Edgar F Contreras, Delia B. Ciruelas, Debtors, 4442 W. Gunnison I, Chicago, IL 60630
 Robert J Adams, Attorney for Debtors, 540 W. 35th St., Ste. 100, Chicago, IL 60616 by electronic notice
 through ECF



                                                                 /s/ Grant Simmons
                                                                   Attorney for Movant

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Karl V. Meyer ARDC#6220397
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
C&A FILE (14-17-01529)

NOTE: This law firm is a debt collector.
  Case 19-25114       Doc 35     Filed 10/24/19 Entered 10/24/19 16:05:38           Desc Main
                                   Document     Page 3 of 5

                      UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:
                                                    Case No.: 19-25114
        Edgar F Contreras                           Chapter: 13
        Delia B. Ciruelas                           Hearing Date: 11/6/19

                                         Debtors    Judge Jack B. Schmetterer


            MOTION TO CONFIRM TERMINATION OR ABSENCE OF STAY



       NOW COMES U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
MASTR ASSET BACKED SECURITIES TRUST 2007-HE2 MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-HE2, (hereinafter "Movant"), by and through its attorneys,
Codilis & Associates, P.C., and moves this Honorable Court for an Order confirming termination
or absence of stay pursuant to 11 U.S.C. §362(j) and in support thereof states as follows:


       1.       This Court has jurisdiction pursuant to 28 U.S.C. §1334 and Internal Operating
Procedure 15(a) of the United States District Court for the Northern District of Illinois, Eastern
Division;


       2.       The Debtors are indebted to Movant for which the Movant claims a valid security
interest in the property commonly known as 4442 W Gunnison St Unit 1, Chicago, IL 60630;


       3.       Debtors filed a petition under Chapter 13 of Title 11, United States Bankruptcy
Code on 09/05/2019;


       4.       Debtors have had more than one prior case dismissed within 365 days of filing the
current case:
                a.     Bankruptcy Chapter 13 Case #17-02507 filed on 01/28/2017 by
       Edgar F. Contreras and Delia B. Ciruelas. The case was dismissed on 06/19/2019
       per Trustee’s Motion for Failure to Make Plan Payments;
                b.     Bankruptcy Chapter 13 Case #19-14205 filed on 05/16/2019 by
       Delia B. Ciruelas. The case was dismissed on 07/10/2019 per Trustee’s Motion for
       Unreasonable Delay;
  Case 19-25114             Doc 35         Filed 10/24/19 Entered 10/24/19 16:05:38        Desc Main
                                             Document     Page 4 of 5


         5.        Neither of the prior cases were dismissed pursuant to 11 U.S.C. §707(b);


         6.        That pursuant to 11 U.S.C. §362(c)(4), no automatic stay has been in effect since
the filing of the bankruptcy with regards to Delia B. Ciruelas, and a 30 day stay was in effect for
Edgar F Contreras which has now expired;


         7.        That the Debtors filed a Motion to Impose Stay which was denied by this Court
on 10/16/19;


         8.        Movant has incurred attorney fees and/or costs in connection with this bankruptcy
proceeding as follows:
                        $850.00        for Preparation of Notice and Motion and prosecution of
                        same


         WHEREFORE, U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
MASTR ASSET BACKED SECURITIES TRUST 2007-HE2 MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-HE2 prays this Court enter an order pursuant to 11 U.S.C.
§362(j) confirming termination or absence of stay, allowing the fees and costs described herein
to be added to the indebtedness pursuant to the terms of the note and mortgage, and for such
other and further relief as this Court may deem just and proper.
         Dated this October 24, 2019.
                                                              Respectfully Submitted,
                                                              Codilis & Associates, P.C.

                                                              By/s/ Grant Simmons

                                                              Berton J. Maley ARDC#6209399
                                                              Rachael A. Stokas ARDC#6276349
                                                              Peter C. Bastianen ARDC#6244346
                                                              Joel P. Fonferko ARDC#6276490
                                                              Brenda Ann Likavec ARDC#6330036
                                                              Karl V. Meyer ARDC#6220397
                                                              Grant W. Simmons ARDC#6330446
                                                              Codilis & Associates, P.C.
                                                              15W030 North Frontage Road, Suite 100
                                                              Burr Ridge, IL 60527
                                                              (630) 794-5300
                                                              C&A FILE (14-17-01529)
NOTE: This law firm is a debt collector.
 Case 19-25114    Doc 35   Filed 10/24/19 Entered 10/24/19 16:05:38    Desc Main
                             Document     Page 5 of 5




                                                                   Tel 877-688-7116
  PHH Mortgage Services                                            Fax 856-917-8003
  1 Mortgage Way
  Mt. Laurel NJ 08054




                          **IMPORTANT NOTICE**

Upon written request, PHH Mortgage Services will provide the following
information regarding the subject loan:
   * A copy of the payment history through the date the account was last less
      than 60 days past due.
   * A copy of the note.
   * If foreclosure has been commenced or a POC has been filed, copies of any
      assignments of mortgage or Deed of Trust required to demonstrate the
      right to foreclose on the borrower’s note under applicable state laws.
   * The name of the investor that holds the loan.
Requests for this information/documentation can be sent to us at the following
address:
                              PHH Mortgage Services
                                  Mailstop SBRP
                                    PO Box 5469
                                Mt. Laurel, NJ 08054

This notice is being provided for informational and compliance purposes only. It is
not an attempt to collect a debt.
